DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “super strong degradation effect” in claim 1 & 5 is a relative term which renders the claim indefinite. The term “super strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, Claims 2-4 are rejected for their dependence on Claim 1, and for further failing to define the term. For purposes of examination, the examiner will interpret the limitation as meaning “having degradation properties”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 108525702 A) referred to herein as 'Chen' in view of CN 104138755 A, referred to herein as ‘CN ‘755’ and in light of vapourtec (PTFE Tubular reactor, 2016).
Regarding Claims 1 & 5, Chen discloses a preparation method of a bismuth oxychloride photo-catalyst (Invention Content), and discloses the produced bismuth oxychloride photocatalyst may be used for sewer water disposal (ibid). This reads on Claim 1, in which a method for preparing a BiOCl photocatalyst with a super strong degradation effect is disclosed. Further, Chen discloses combining bismuth nitrate with a solution comprising ethyl alcohol, and distilled water, and stirring at 260 r/min (Example 4). This reads on Claim 1, in which dissolving an appropriate amount of bismuth nitrate in a mixed solution of deionized water and ethanol and stirring to obtain a clear solution is disclosed. Further, Chen discloses the presence of a dispersant in the mixed solution, and that said dispersant is stearic amide, stearic amide, glycerol tristearate, and at least one of oleic acid or polyethylene wax (Claim 3). Further, the above identified example identifies the presence of ethyl alcohol and ammonium nitrate in the mixture. This reads on Claim 1, in which adding ammonium chloride, glycerin and oleic acid to the above solution, and stirring evenly is disclosed. Further, Chen discloses adding the mixed solution to a stainless-steel reaction kettle coated with a reflux reaction material (Invention Content). This reads on Claim 1, in which transferring a mixed solution obtained in step B to a stainless-steel reactor with a lining is disclosed. Further, Chen discloses filtering, washing, and drying the produced product in vacuum at 70-80 degrees centigrade for 5-8 hours (ibid). This reads on Claim 1, in which filtering, washing a solid and spray drying is disclosed.
Further regarding Claim 1 & 5, while the prior art is silent regarding the concentration of the resultant mixture of bismuth nitrate in the ethanol, distilled water, and bismuth nitrate solution, one of ordinary skill in the art would find it obvious to determine the concentration of the resulting solution that would produce the most effective catalyst.
Further regarding Claim 1 & 5, while the prior art does not disclose polytetrafluoroethylene as a reflux kettle coating, one of ordinary skill in the art would find it obvious to determine the coating for the reaction kettle that would most effectively resist corrosion, exhibit ideal thermal insulation properties, and most effectively produce a catalyst of the desired specification. Further, polytetrafluoroethylene-coated reactors are known in the art to provide strong chemical resistance and to be used for reactions at temperatures over 100 °C (vapourtec, Tubular reactor, 2016) to which the instant invention and the prior art apply, and as such one of skill in the art would find it obvious to choose such a reactor lining in light of the reaction conditions.
Further regarding Claims 1 & 5, while the prior art is silent regarding repeated washing, one of ordinary skill in the art would find it obvious to determine the ideal number of repetitions of the washing process in order to produce a further purified product. Further, while the prior art does not disclose the use of any specific washing solvent, ethanol is known in the art of bismuth photocatalytic materials as being an effective solvent for washing product. For example, CN ‘755 discloses a method of making a bismuth based photocatalyst, and further discloses washing it with ethanol ([0007]). As such, one of ordinary skill in the art would find it obvious to wash the product disclosed by Chen in ethanol.
Further regarding Claims 1 & 5, while the range for reaction temperature disclosed by the prior art (160 – 180 °C) is above that of the instant claimed temperature range, absent showings of unexpected results, criticality, or non-obviousness, one of ordinary skill in the art would find it obvious to determine the ideal reaction temperature for the instant invention. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 (II)(A).
Regarding Claim 2 & 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding a volume ratio of the deionized water to the ethanol, one of ordinary skill in the art would find it obvious to determine such a ratio in order to determine the ideal amounts of both deionized water and ethanol that would achieve the desired catalyst properties and maximize catalytic activity.
Regarding Claim 3 & 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the ammonium chloride is 2-4 times the mass of the bismuth nitrate, one of ordinary skill in the art would find it obvious to determine the ideal amounts of both bismuth nitrate and ammonium chloride that would achieve the desired catalyst properties and maximize catalytic activity.
Regarding Claim 4 & 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding a volume ratio of the oleic acid to the ethanol and a volume ratio of the glycerol to the ethanol, one of ordinary skill in the art would find it obvious to determine the ideal ratios of these components that would achieve the desired catalyst properties and maximize catalytic activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736